DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/185,339 filed on 2/25/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (US 2020/0252017) in view of Clarke (WO 2013/189517).

	Regarding claim 1 Takayama teaches:
A motor driving apparatus (Fig. 1) comprising: 
an inverter that includes a plurality of switching 5elements and that is configured to output AC power to a motor by a switching operation of the plurality of switching elements (inverter 30 with plurality of switches and to output AC to motor 4); 
a switching unit that includes a relay and that is configured to switch a connection mode of the motor by an operation of the relay ([0041]: wire connection switching 40 switches the state of the stator winding of the electric motor 4 between the star connection and the delta connection); and
 10an inverter controller configured to control the inverter and the switching unit ([0039]: control device 50 controls inverter30), 
wherein the inverter controller is configured to control current through the changeover switches of connection switching 40 (see [0043]-[0049]).
Takayama doesn’t explicitly teach the inverter controller configured to control the current through the relay, based on the relay being turned off, apply a reverse voltage to the relay.  
However, Clarke teaches the in the Abstract, the control circuit 23, 44 configured to apply an elevated switch-on voltage to the relay 21a, 41a  of relay 21, 41 in order to witch on the relay, thus when the relay is being turned off.
Given the teaching of Clarke, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the controller of Takayama with a method of applying reverse voltage to the relay when the relay is being off in order to achieve a switching time that is as short as possible (see abstract of Clarke).

Regarding claim 2 Takayama doesn’t explicitly teach:
 wherein the inverter controller is configured to control a sustain voltage, which is applied to the relay after the relay is turned on, to be lower than a relay voltage corresponding to voltage when 20the relay is turned on.  
However, Clarke teaches in abstract, during the process of switching on the relay, to apply instead of the switch-on voltage a normal voltage that is less than the switch on voltage.
Given the teaching of Clarke, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the controller of Takayama with a method of controlling a sustain voltage to be lower than a relay voltage in order to control the relay (see abstract of Clarke).

Regarding claim 9, Takayama teaches:
The motor driving apparatus of claim 1, 
wherein a coil of the relay is configured to, based on a coil voltage being applied to the coil of the relay, move to contact a first contact point of the relay (Fig.2 shows based on a voltage being applied to the relay move to contact a first contact point of the relay), and 
15wherein the coil of the relay is configured to, based on the coil voltage not being applied to the coil of the relay, move to contact a second contact point of the relay (Fig. 2 move to a contact to a second contact point of the relay).  

Regarding claim 10, Takayama teaches:
The motor driving apparatus of claim 1, wherein the 20plurality of switching elements and the relay are arranged at different printed circuit boards (Fig. 1 shows different circuit boards for the inverter and switching elements 40).  

Regarding claim 11, Takayama teaches:
The motor driving apparatus of claim 1, wherein the inverter controller is configured to: 56Attorney Docket No.: 20349-0579001 Client Ref.: LG20-450US(19PEC189US02) 
stop a Pulse Width Modulation (PWM) control according to the switching of the connection mode ([0105], [0121]: stop supply of the PWM signals),
 estimate a rotational state of a rotor rotating inertia, the rotor included in the motor([0121]: high speed of the rotor), 
5set, based on the PWM control resuming, the estimated rotational state of the rotor as an initial value of the rotor ([108]: delta connection and [0111]: the current to the inverter gradually increases; thus resume of PWM), and 
control a rotation speed of the motor in which the connection mode is switched based on the initial value of the 10rotor([0112]: star connection signal from the low level to high level).  

Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (US 2020/0252017) in view of Clarke (WO 2013/189517), further in view of SU (CN 207381709 U).

Regarding claim 3, none of Takayama nor Clarke explicitly teach:
wherein the relay includes:
 a coil configured to be magnetized by receiving current 54Attorney Docket No.: 20349-0579001 Client Ref.: LG20-450US(19PEC189US02)from a power supply, 
a holding resistor and a holding capacitor connected in parallel to the coil, and 
a diode having a first end connected to the coil and a 5second end connected to the holding resistor and the holding capacitor.  
However, Su teaches in Fig. 6 
A coil L receiving current from a power supply,
A resistor R connected in parallel to the capacitor C
A diode D having first end connected to the coil and a second end connected to the resistor and the capacitor.
Given the teaching of Su, it would have been obvious to a person having ordinary skill in the art to provide the relay of Takayama with coil, resistor, capacitor and diode in order to control current efficiently. 

Regarding claim 4, none of Takayama nor Clarke explicitly teach:
wherein the relay further includes a signal switch connected to the second 10end of the diode and configured to selectively supply or cut off power to the coil.  
	However, Su teaches in Fig. 6 a switch connected to the second end of the diode to supply or cut off power.
Given the teaching of Su, it would have been obvious to a person having ordinary skill in the art to provide the relay of Takayama with a switch in order to control current efficiently. 

Regarding claim 5, none of Takayama nor Clarke explicitly teach:
 wherein the signal switch is configured to, based on the signal switch 15being turned on, supply constant current to the coil, and 
wherein the signal switch is configured to, based on the signal switch being turned off, enable a coil current to flow from the coil to the diode.  
	However, Su shows in Fig. 6 based on the signal switch being turned on or off supply current being enabled or disable to flow through the diode.
Given the teaching of Su, it would have been obvious to a person having ordinary skill in the art to have the relay of Takayama a switch wherein the switch turns off or on in order to control current efficiently.

20 Regarding claim 6, none of Takayama nor Clarke explicitly teach:
 	wherein the diode is configured to be turned off based on the coil current being decreased to zero.  
	However, Su teaches in Fig. 6 that the diode be turned off if the coil current is decreased to zero based on the configuration.
Given the teaching of Su, it would have been obvious to a person having ordinary skill in the art to provide the relay of Takayama a coil and diode wherein the diode is configured to be turned off based on the coil current being 0 in order to control current efficiently.

Regarding claim 7, Takayama doesn’t explicitly teach:
 wherein the 55Attorney Docket No.: 20349-0579001 Client Ref.: LG20-450US(19PEC189US02) inverter controller is configured to, based on a predetermined current flowing through the coil, (i) turn off the signal switch and (ii) apply the reverse voltage to the coil for a predetermined time.  
	However, Clarke teaches:
wherein the 55Attorney Docket No.: 20349-0579001 Client Ref.: LG20-450US(19PEC189US02) inverter controller is configured to, based on a predetermined current flowing through the coil (Abstract : the control circuit configured to apply to the relay coil an elevated switch-on voltage, thus predetermined current), (i) turn off the signal switch (by turning off the signal switch, it means supply constant current to coil; thus  in order to switch on the relay apply switch on voltage which is constant current to the coil) and (ii) apply the reverse voltage to the coil for a predetermined time (until the relay switches on; thus predetermined time).  
Given the teaching of Clarke, it would have been obvious to a person having ordinary skill in the art to have the controller of Takayama to be configured to apply the reverse voltage to the coil for a predetermined time in order to control current efficiently.

Regarding claim 8, Takayama doesn’t explicitly teach:
 wherein the inverter controller is configured to control a first time period for applying the reverse voltage to be shorter than a second time period for the relay being turned off.  
	However, Clarke teaches achieving a switching time  that is as short as possible.
Given the teaching of Clarke, it would have been obvious to a person having ordinary skill in the art to have the controller of Takayama to be configured to control a first time period for applying the reverse voltage to be shorter than a second time period for the relay being turned off in order to control current efficiently.

Claim(s) 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (US 2020/0252017) in view of Clarke (WO 2013/189517), further in view of SU (CN 207381709 U).

Regarding claim 12, Takayama teaches:
A motor driving apparatus (Fig. 1) comprising: 
an inverter that includes a plurality of switching elements and that is configured to output AC power to a motor 15by a switching operation of the plurality of switching elements (inverter 30 with plurality of switches and to output AC to motor 4); and 
a switching unit that includes a relay and that is configured to switch a connection mode of the motor by an operation of the relay ([0041]: wire connection switching 40 switches the state of the stator winding of the electric motor 4 between the star connection and the delta connection).
None of Takayama nor Clarke explicitly teach:
20wherein the relay includes: 
a coil configured to be magnetized by receiving current from a power supply, 
a holding resistor and a holding capacitor connected in parallel to the coil, and 
57Attorney Docket No.: 20349-0579001 Client Ref.: LG20-450US(19PEC189US02)a diode having a first end connected to the coil and a second end connected to the holding resistor and the holding capacitor.  
However, Su teaches in Fig. 6 
A coil L receiving current from a power supply,
A resistor R connected in parallel to the capacitor C
A diode D having first end connected to the coil and a second end connected to the resistor and the capacitor.
Given the teaching of Su, it would have been obvious to a person having ordinary skill in the art to provide the relay of Takayama with coil, resistor, capacitor and diode in order to control current efficiently. 

Regarding claim 13, Takayama doesn’t explicitly teach:
wherein the relay further includes a signal switch connected to the second 10end of the diode and configured to selectively supply or cut off power to the coil.  
	However, Su teaches in Fig. 6 a switch connected to the second end of the diode to supply or cut off power.
Given the teaching of Su, it would have been obvious to a person having ordinary skill in the art to provide the relay of Takayama with a switch in order to control current efficiently. 

Regarding claim 14, Takayama doesn’t explicitly teach:
 wherein the signal switch is configured to, based on the signal switch 15being turned on, supply constant current to the coil, and 
wherein the signal switch is configured to, based on the signal switch being turned off, enable a coil current to flow from the coil to the diode.  
	However, Su shows in Fig. 6 based on the signal switch being turned on or off supply current being enabled or disable to flow through the diode.
Given the teaching of Su, it would have been obvious to a person having ordinary skill in the art to have the relay of Takayama a switch wherein the switch turns off or on in order to control current efficiently.

20 Regarding claim 15, Takayama doesn’t explicitly teach:
 	wherein the diode is configured to be turned off based on the coil current being decreased to zero.  
	However, Su teaches in Fig. 6 that the diode be turned off if the coil current is decreased to zero based on the configuration.
Given the teaching of Su, it would have been obvious to a person having ordinary skill in the art to provide the relay of Takayama a coil and diode wherein the diode is configured to be turned off based on the coil current being 0 in order to control current efficiently.

Regarding claim 16, Takayama teaches:
The motor driving apparatus of claim 12, 
wherein a coil of the relay is configured to, based on a coil voltage being applied to the coil of the relay, move to contact a first contact point of the relay (Fig.2 shows based on a voltage being applied to the relay move to contact a first contact point of the relay), and 
15wherein the coil of the relay is configured to, based on the coil voltage not being applied to the coil of the relay, move to contact a second contact point of the relay (Fig. 2 move to a contact to a second contact point of the relay).  

Regarding claim 17, Takayama teaches:
The motor driving apparatus of claim 12, wherein the 20plurality of switching elements and the relay are arranged at different printed circuit boards (Fig. 1 shows different circuit boards for the inverter and switching elements 40).  

10 Regarding claim 18, Takayama teaches:
The motor driving apparatus of claim 12, further comprising a controller configured to control the switching unit ([0039]: control device 50 controls inverter30 and connection switching 40).  

10 Regarding claim 19, Takayama teaches:
The motor driving apparatus of claim 12, further 15comprising an inverter controller configured to control the inverter and the switching unit ([0039]: control device 50 controls inverter30 and connection switching 40).  

10 Regarding claim 20, Takayama teaches:
 An air conditioner ([0185]: air conditioner) comprising:
 an inverter that includes a plurality of switching 20elements and that is configured to output AC power to a motor by a switching operation of the plurality of switching elements (inverter 30 with plurality of switches and to output AC to motor 4); and
 a switching unit that includes a relay and that is configured to switch a connection mode of the motor by an 59Attorney Docket No.: 20349-0579001 Client Ref.: LG20-450US(19PEC189US02) operation of the relay ([0041]: wire connection switching 40 switches the state of the stator winding of the electric motor 4 between the star connection and the delta connection).
Takayama doesn’t explicitly teach: 
wherein the relay includes: 
a coil configured to be magnetized by receiving current from a power supply, 
5a holding resistor and a holding capacitor connected in parallel to the coil, and 
a diode having a first end connected to the coil and a second end connected to the holding resistor and the holding capacitor.
However, Su teaches in Fig. 6 
A coil L receiving current from a power supply,
A resistor R connected in parallel to the capacitor C
A diode D having first end connected to the coil and a second end connected to the resistor and the capacitor.
Given the teaching of Su, it would have been obvious to a person having ordinary skill in the art to provide the relay of Takayama with coil, resistor, capacitor and diode in order to control current efficiently. 
CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        9/29/22


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846